DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
3.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/1/2021 has been entered.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Nagata et al. (JP 09-227207) in view of Kossatz et al. (US Patent 4,902,348).
Nagata et al. disclose a gypsum board comprising gypsum material, 0.1 to 3% by weight of filler such as wood chips, and 3 to 20% by weight of aqueous adhesive such as polyvinyl acetate (claims 1 and 7, [0031], [0033] and [0034]).
However, Nagata et al. is silent on the size of the wood particles.
Kossatz et al. disclose a plasterboard comprising gypsum binder and wood chips having a length of 3 to 7 mm and an average thickness of 0.15 mm to be used as reinforcing materials (claim 1, Example 4, col. 3, lines 31-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this specific size of wood particles in the composition with the expected success.
The limitations of claim 2 can be found in Nagata et al. at [0033], where it discloses the 3 to 20% of aqueous adhesive.
The limitations of claim 3 can be found in Nagata et al. at [0034], where it discloses the 0.1 to 3% of filler.
The limitations of claims 7 and 8 can be found in Nagata et al. at [0034], where it discloses the 0.1 to 3% of glass fiber.
The limitations of claim 11 can be found in Nagata et al. at [0031], where it discloses the polyvinyl acetate.

6.	Claims 1-3 and 11 are rejected under 35 U.S.C. 103(a) as obvious over Ikeda (JP 2004-270162) in view of Kossatz et al. (US Patent 4,902,348).

Ikeda discloses a plaster board comprising gypsum powder, wood mincing, and vinyl acetate adhesive, wherein the ratio of wood mincing to gypsum powder is 1.5-2.5: 1 and adhesive is 0.02 to 0.04 in weight ratio (claims 1, 2, 7 and 8).
However, Ikeda is silent on the size of the wood particles.
Kossatz et al. disclose a plasterboard comprising gypsum binder and wood chips having a length of 3 to 7 mm and an average thickness of 0.15 mm to be used as reinforcing materials (claim 1, Example 4, col. 3, lines 31-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this specific size of wood particles in the composition with the expected success.
The limitations of claim 2 can be found in Ikeda at claim 8, where it discloses the 0.02 to 0.04 in weight ratio.
The limitations of claim 3 can be found in Ikeda at claim 7, where it discloses the ratio of wood mincing to gypsum powder is 1.5-2.5: 1.
The limitations of claim 11 can be found in Ikeda at claim 1, where it discloses vinyl acetate.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762